Affirmed and Opinion filed October 10, 2002








Affirmed and Opinion filed October 10, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-02-00525-CR &
     
14-02-00526-CR
____________
 
DAVID CARROLL BURRELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris County, Texas
Trial
Court Cause Nos.  902,260
& 836,917
 

 
M E M O R A N D U M  O
P I N I O N




Appellant entered a plea of guilty to the offense of possession
with intent to manufacture or deliver a controlled substance in cause number
836,917.  On May 1, 2000, the trial court
deferred a finding a guilt and placed appellant on ten years deferred
adjudication probation.  The trial court
also required appellant to serve ten days in the Harris County Jail as a
condition of probation.  On February 15,
2002, the State filed a motion to adjudicate alleging appellant violated the
terms and conditions of his deferred adjudication probation.  One of the State=s allegation was that appellant had
possessed a controlled substance with intent to deliver; appellant was charged
with that offense in cause number 902,260. 
On May 1, 2002, appellant entered a plea of true in cause number 836,917
and pled guilty in cause number 902,260. 
The trial court found appellant guilty and sentenced him to confinement
for twenty years in the Institutional Division of the Texas Department of
Criminal Justice in both causes, sentences to run concurrently.  Appellant filed pro se notices of appeal in
both cause numbers.
Appellant=s appointed counsel filed a brief in which he concludes that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record. 
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 10, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do not publish C Tex. R. App. P. 47.3(b).